         Case 9:20-cr-00019-DLC Document 42 Filed 08/27/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                            CR 20–19–M–DLC

                      Plaintiff,

 vs.                                                        ORDER

 RAMUS LEO REDFOX,

                       Defendant.

       Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture. (Doc. 38.) Defendant Ramus Leo Redfox appeared before the Court

on August 25, 2020 and plead guilty to Count I of the Indictment. (Doc. 37.) He

also admitted the forfeiture allegation. (Id.) Redfox’s plea provides a factual basis

and cause to issue an order of forfeiture pursuant to 21 U.S.C. §§ 853(a)(1) and (2).

       IT IS ORDERED that:

       1. Defendant Redfox’s interest in the following property is forfeited to the

United States in accordance with 21 U.S.C. §§ 853(a)(1) and (2):

             • $11,234.00 in U.S. Currency

       2. The FBI, the United States Marshal’s Service, or its designated sub-

custodian, is directed to seize the property subject to forfeiture and further to make

a return as provided by law;
        Case 9:20-cr-00019-DLC Document 42 Filed 08/27/20 Page 2 of 2



      3. The United States will provide written notice to all third parties asserting

a legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, notice of the Court’s Preliminary

Order and the United States’ intent to dispose of the property in such manner as the

Attorney General of the United States may direct, pursuant to 21 U.S.C.

§ 853(n)(1), and to make its return to this Court that such action has been

completed; and

      4. Upon adjudication of all third-party interests, if any, the Court will enter

a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n)(7) and Fed. R. Crim. P.

32.2(c)(2), in which all interests will be addressed.

      DATED this 27th day of August, 2020.
